OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21623 Pioneer Equity Opportunity Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Opportunity Fund Schedule of Investments2/28/11 (unaudited) Shares Value COMMON STOCKS - 98.7 % Energy - 9.1 % Integrated Oil & Gas - 1.6 % ConocoPhillips $ Occidental Petroleum Corp. $ Oil & Gas Equipment And Services - 1.6 % Cameron International Corp. * $ Oil & Gas Exploration & Production - 5.9 % Cabot Oil & Gas Corp. $ Cimarex Energy Co. Concho Resources, Inc. * EQT Corp. Southwestern Energy Co. * $ Total Energy $ Materials - 5.6 % Diversified Chemical - 1.1 % Cabot Corp. $ Metal & Glass Containers - 1.6 % Crown Holdings, Inc. * $ Paper Packaging - 2.9 % Packaging Corp. of America $ Sealed Air Corp. * $ Total Materials $ Capital Goods - 12.9 % Construction & Engineering - 2.2 % Aecom Technology Corp. * $ KBR Inc. $ Construction & Farm Machinery & Heavy Trucks - 0.6 % Joy Global, Inc. $ Electrical Component & Equipment - 0.8 % AMETEK, Inc. $ Industrial Conglomerates - 1.4 % Textron, Inc. $ Industrial Machinery - 7.9 % Crane Co. $ Danaher Corp. Gardner Denver, Inc. Ingersoll-Rand Plc (b) Snap-On Inc. SPX Corp. $ Total Capital Goods $ Transportation - 1.0 % Air Freight & Couriers - 1.0 % Atlas Air Worldwide Holdings, Inc. * $ Total Transportation $ Automobiles & Components - 3.9 % Auto Parts & Equipment - 1.7 % Lear Corp. * $ Magna International Inc. $ Motorcycle Manufacturers - 0.9 % Harley-Davidson, Inc. $ Tires & Rubber - 1.3 % Cooper Tire & Rubber Co. (b) $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.6 % Apparel, Accessories & Luxury Goods - 0.8 % Hanesbrands Inc. * $ Footwear - 0.9 % Crocs Inc. * $ Homebuilding - 1.0 % Toll Brothers, Inc. * $ Leisure Products - 0.9 % Brunswick Corp. (b) $ Total Consumer Durables & Apparel $ Consumer Services - 3.7 % Hotels, Resorts & Cruise Lines - 2.6 % Starwood Hotels & Resorts Worldwide, Inc. $ Wyndham Worldwide Corp. $ Restaurants - 1.1 % Starbucks Corp. $ Total Consumer Services $ Media - 1.8 % Broadcasting - 1.8 % CBS Corp. (Class B) $ Total Media $ Retailing - 1.6 % Specialty Stores - 1.6 % Hibbett Sporting Goods Inc. * $ Total Retailing $ Food Beverage & Tobacco - 2.2 % Packaged Foods & Meats - 2.2 % Green Mountain Coffee Roasters Inc. * $ McCormick & Co, Inc. $ Total Food Beverage & Tobacco $ Household & Personal Products - 1.6 % Personal Products - 1.6 % Estee Lauder Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 7.6 % Health Care Distributors - 1.5 % Cardinal Health, Inc. $ Health Care Equipment - 4.5 % Abiomed, Inc. * (b) $ Covidien Ltd. DexCom Inc. * Insulet Corp. * (b) Young Innovations, Inc. $ Health Care Supplies - 1.6 % Alere, Inc. * (b) $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 5.5 % Biotechnology - 2.4 % Alexion Pharmaceuticals, Inc. * $ Amarin Corp Plc * Cubist Pharmaceuticals Inc. * Pharmasset, Inc. * $ Pharmaceuticals - 3.1 % Ardea Biosciences, Inc. * (b) $ Hospira, Inc. * Pfizer, Inc. Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals & Biotechnology $ Banks - 6.0 % Regional Banks - 6.0 % CIT Group, Inc. * $ City National Corp. Columbia Banking System Inc. National Penn Bancshares, Inc. Signature Bank * Texas Capital Bancshares, Inc. * $ Total Banks $ Diversified Financials - 3.1 % Consumer Finance - 1.2 % First Cash Financial Services Inc. * $ Diversified Finance Services - 0.7 % Citigroup, Inc. * $ Investment Banking & Brokerage - 1.2 % TD Ameritrade Holding Corp. $ Total Diversified Financials $ Insurance - 1.0 % Insurance Brokers - 1.0 % Marsh & McLennan Co., Inc. $ Total Insurance $ Real Estate - 5.0 % Industrial Real Estate Investment Trust - 1.3 % First Potomac Realty Trust $ Office Real Estate Investment Trusts - 2.5 % Alexandria Real Estate Equities, Inc. $ BioMed Property Trust, Inc. Douglas Emmett, Inc. $ Retail Real Estate Investment Trusts - 1.2 % Cedar Shopping Centers Inc. (b) $ Total Real Estate $ Software & Services - 9.2 % Application Software - 4.6 % Ansys Inc. * $ Aspen Technology, Inc. * Compuware Corp. * Nuance Communications, Inc. * $ Home Entertainment Software - 0.8 % Activision, Inc. $ Internet Software & Services - 2.6 % Google Inc. * $ Yahoo! Inc. * (b) $ Systems Software - 1.2 % Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 2.4 % Electronic Equipment & Instruments - 0.6 % Flir Systems, Inc. $ Technology Distributors - 1.8 % Ingram Micro Inc. * $ Synnex Corp. * $ Total Technology Hardware & Equipment $ Semiconductors - 5.5 % Semiconductor Equipment - 1.9 % ASM Lithography Holdings NV $ Semiconductors - 3.6 % Analog Devices, Inc. $ Entropic Communications, Inc. * (b) Marvell Technology Group Ltd. * $ Total Semiconductors $ Telecommunication Services - 2.9 % Integrated Telecommunication Services - 1.0 % Verizon Communications, Inc. $ Wireless Telecommunication Services - 1.9 % NII Holdings Inc. * $ Total Telecommunication Services $ Utilities - 3.4 % Electric Utilities - 1.5 % Northeast Utilities $ Multi-Utilities - 1.9 % CMS Energy Corp $ Wisconsin Energy Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost$24,521,023) $ Principal TEMPORARY CASH INVESTMENTS - 8.2% Value Amount ($) Securities Lending Collateral- 8.2% (c) Certificates of Deposit: Banco Santander NY, 0.49%, 3/14/11 $ Bank of Nova Scotia, 0.33%, 9/29/11 BBVA Group NY, 0.37%, 3/8/11 BBVA Group NY, 0.86%, 7/26/11 BBVA Group NY, 0.45%, 3/14/11 BNP Paribas Bank NY, 0.34%, 5/9/11 Canadian Imperial Bank of Commerce NY, 0.25%, 4/27/11 DnB NOR Bank ASA NY, 0.25%, 3/7/11 National Australia Bank NY, 0.32%, 10/19/11 Nordea NY, 0.3%, 4/13/11 RoboBank Netherland NV NY, 0.33%, 8/8/11 Royal Bank of Canada NY, 0.4%, 12/2/11 Skandinav Enskilda Bank NY, 0.38%, 6/7/11 Svenska NY, 0.28%, 5/12/11 Westpac Banking Corp. NY, 0.4%, 12/6/11 $ Commercial Paper: American Honda Finance, 0.35%, 1/11/12 $ American Honda Finance, 1.05%, 6/20/11 Australia & New Zealand Banking Group, 0.91%, 8/4/11 Caterpillar Financial Services Corp., 1.05%, 6/24/11 FAIRPP, 0.27%, 3/7/11 Federal Home Loan Bank, 0.33%, 6/1/11 General Electric Capital Corp., 0.38%, 6/6/11 General Electric Capital Corp., 0.39%, 4/28/11 HSBC, 0.25%, 5/11/11 JPMorgan Chase & Co., 0.43%, 12/21/11 JPMorgan Chase & Co., 1.05%, 6/13/11 OLDLLC, 0.27%, 3/11/11 SOCNAM, 0.37%, 4/14/11 SOCNAM, 0.37%, 5/3/11 Toyota Motor Credit Corp., 0.4%, 9/8/11 VARFUN, 0.27%, 4/20/11 Wachovia, 0.40%, 3/22/11 Wachovia, 0.43%, 10/15/11 $ Tri-party Repurchase Agreements: Barclays Capital Plc, 0.18%, 3/1/11 $ Deutsche Bank Securities, Inc., 0.17%, 3/1/11 HSBC Bank USA NA, 0.18%, 3/1/11 RBS Securities, Inc., 0.18%, 3/1/11 $ Shares Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$2,551,300) $ TOTAL INVESTMENT IN SECURITIES -106.9% (Cost$27,072,323)(a) $ OTHER ASSETS AND LIABILITIES - (6.9)% $ TOTAL NET ASSETS - 100.0% $ * Non-Income producing security. (a) At February 28, 2011, the net unrealized loss on investments based on cost for federal Income tax purposes of $27,415,489 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized loss $ (b) At February 28, 2011, the following securities were out on loan: Shares Description Value Abiomed, Inc. * $ Alere, Inc. * Ardea Biosciences, Inc. * Brunswick Corp. Cedar Shopping Centers Inc. Cooper Tire & Rubber Co. Entropic Communications, Inc. * Ingersoll-Rand Plc Insulet Corp. * Yahoo! Inc. * Total $ (c) Securities lending collateral is managed by Credit Suisse AG, New York Branch. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund’s own assumptions in determining fair value of investments) The following is a summary of the inputs used as of February 28, 2011, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
